Citation Nr: 1604322	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-32 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment in the calculated amount of $41,396.00, to include whether the debt resulting from the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to December 1945.  He died in September 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2013 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's request for a waiver on recovery of an overpayment of benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board finds that further development of this issue is necessary prior to a final adjudication of the claim.  

A brief overview of the claim reflects that following the Veteran's death, and by way of the November 2007 letter, the appellant was granted monthly death pension benefits in the amount of $610.00, effective October 1, 2007.  In the decision, VA informed the appellant that they based this award on countable annual income of $0 from October 1, 2007.  It was also noted that to determine her countable income, VA took into consideration a number of different income sources, including income from Social Security Administration (SSA), as well as her retirement and insurance benefits.  
In a letter dated in November 2008, the appellant was informed that her death pension benefits had been amended to provide for payment in the calculated amount of $661.00 per month, effective December 1, 2008.  A subsequent letter dated in December 2008 informed her that she would not receive an eligibility verification report (EVR) form that year because of her lack of income.  In a December 2011 letter, the appellant was informed that her death pension benefits had increased to $684.00 per month, effective December 1, 2011.  

In August 2011, VA conducted an Income Verification Match (IVM) and discovered that the appellant received income for the 2008 year through a number of difference sources, including through her monthly retirement benefits, and her life insurance proceeds.  In a letter dated in October 2011, VA requested that the appellant review and verify the accuracy of the listed income for the 2008 year.  In an undated statement date-stamped as received in October 2011, the appellant verified the income listed in the IVM Match sheet, and specifically verified her total income for the 2008 year.  In the February 2012 letter, the RO informed the appellant that they had received verification of her 2008 income, and that the total verified income was countable in determining her proper rate of pension.  Based on the evidence provided, the RO proposed to stop the appellant's pension, effective February 1, 2008.  In the letter, the RO indicated that since they did not know the appellant's income for the 2009, 2010, 2011, and (projected) 2012 years, they would continue to count her 2008 annual income from these sources.  The RO further informed the appellant that they would adjust her award based on evidence she submitted as a result of this proposal, and the adjustment would result in an overpayment of benefits.  

In response, the appellant submitted an undated and unsigned VA Form 21-4138 entitled "IVM" and listed the monthly income she received through various sources of income.  

In April 2012, VA conducted another Income Verification Match, and discovered that the appellant received income for the 2009 year which was not in accordance with the income report she provided the VA in the undated VA Form 21-4138 mentioned above.  In a subsequent letter, VA requested that the appellant review and verify the accuracy of the listed income for the 2009 year.  It does not appear that the appellant has verified the income.  Furthermore, the Board notes that income listed in the 2009 IVM Information sheet is different from the income listed in the 2008 IVM Information sheet, and the appellant's total income was different (and less) in 2009 than it was during the 2008 year.  

On January 24, 2013, the Debt Management Center (DMC) sent a notice of overpayment of pension benefits letter in the amount of $41,396.00 to the appellant.  This notice letter also advised the appellant that she had a right to dispute the debt and request a waiver of overpayment.  

In an April 2013 letter, the appellant, through her representative, requested a waiver of the debt as a result of the overpayment.  According to the appellant, she was under the impression that her death pension benefits were, in fact, Dependency and Indemnity Compensation (DIC) benefits in light of the fact that her husband had been in receipt of a total rating due to individual unemployability at the time of his death.  However, the Veteran's death was unrelated to a service-connected condition, and he had received compensation at the 100 percent rate for only four years.  The appellant indicated that she truthfully reported her income and net worth to her representative, but much of her income from investments and her teacher's pension was either not reported, or improperly reported.  

Along with the waiver request, the appellant also submitted a Financial Status Report, dated in April 2013.  It is unclear whether this Financial Status Report is a reflection of the appellant's income in 2013, or another year.  

In the May 2013 decision, the Committee on Waivers and Compromises summarized the evidence provided, noting that the appellant's pension benefits effective as of October 1, 2007 had created an overpayment, and that the period of the debt was from October 1, 2007 through December 31, 2012.  The Committee found that the appellant had not committed fraud, misrepresentation, or bad faith in creating the debt, but that collection of the overpayment would not be against equity and good conscience because the appellant received an unjust enrichment at government expense, and she was at fault in the creation of the debt because she should have known to report all income in a timely manner.  It was noted that the appellant had received several letters from the VA over the years, including one dated November 14, 2007, which explained that she was receiving VA death pension because they believed she had no source of income, and her total income was $0.  These letters explained that it was the appellant's responsibility to report all income in a timely manner, and the debt was caused as the result of her receipt of additional income. 
 
Although the appellant has clearly requested a waiver of the overpayment in this case, she has also disputed the validity of the debt itself.  In her July 2013 notice of disagreement, she stated that after her husband's death she had contacted the VA, and informed the person with whom she spoke that her husband had been 100 percent disabled, and was receiving monthly benefits for his total rating at the time of his death.  According to the appellant, she was informed by the person with whom she spoke that if her husband had been assigned a 100 percent disability rating at the time of his death, then any retirement income she received from her previous teaching position would not matter or affect her VA benefits.  The appellant also stated that she provided her representative with information regarding her monthly retirement benefits.  The appellant acknowledged receiving letters from the VA indicating that they believed her net countable income to be $0.  According to the appellant, she was led to believe that her retirement did not count as her husband was in receipt of a total rating at the time of his death.  Essentially, the appellant contends that she provided all the income information relevant to her receipt of benefits, and she honestly believed that the pension benefits awarded to her were based on accurate information.  Her contentions were reiterated by her representative in the February 2014 brief.  

In a September 2014 letter, the appellant questioned the amount of the debt, and noted that her claim had been turned over to the Department of the Treasury for collection.  Along with this letter, she included an August 2013 letter addressed to the appellant from the Department of the Treasury, indicating that her unpaid delinquent debt owed to the VA-DMC, Compensation and Pension, had been referred to the U.S. Department of the Treasury for collection, and based on their records, she owed $41,409.61.  The letter further read that collection action would continue unless she made payment, within ten days from the date of the letter, in the amount of $53,004.30, which included all applicable fees, interest, and penalties.  It was also noted that if the appellant wished to avoid further collection action and additional charges, she must immediately pay her debt.  

In light of this letter, the Board is unclear as to the actual amount of the overpayment created as a result of the death pension benefits.  Throughout the appeal, VA has contacted the appellant and consistently requested the recovery of $41,396.00.  However, as noted above, the August 2013 letter issued by the Department of the Treasury indicated that based on the VA records, the appellant owed $41,409.61, but was required to pay $53,004.30 with fees, interest and penalties.  It does not appear that the appellant has paid this sum, and a further reading of the letter reflects that the appellant risked accruing further charges if she did not immediately pay her debt.  As such, the total amount of the current debt in question is unclear.  

In addition to the lack of clarity with regard to amount of the overpayment in question, the 2009 income information has not yet been verified, and the Board is unclear as to whether this income has been considered in the audit of the appellant's account.  Furthermore, the January 2013 letter issued by the Debt Management Center, the April 2013 letter issued through the Committee on Waivers and Compromises, and the RO's discussion of the appeal in the September 2013 Statement of the Case (SOC), does not contain this information and does not include a full accounting related to the identified debt associated with the claims file.  Therefore, after requesting that the appellant furnish detailed income and expense information, the appellant and her representative must be provided an accurate and complete accounting of the overpayment currently at issue in this appeal.  An explanation of the figures used in the accounting would be very helpful in adjudicating the appellant's claim of whether an overpayment was properly created.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant complete an updated, current Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts for her household.  Request supporting documentation from the appellant as deemed appropriate.  This information is required for purposes of determining whether there is undue hardship associated with collection of the debt.  

2.  Also instruct the appellant to furnish detailed information concerning her income and expenses for the years 2007, 2009, 2010, 2011, and 2012, and her expenses for the year 2008, to include any documents in her possession that could help verify such income.  Appropriate VA forms should be furnished to assist her, to include Eligibility Verification Reports (VA Forms 21-0516-1) and VA Forms 5655 (Financial Status Reports).  Request supporting documentation from the appellant as deemed appropriate.  Once obtained, all documentation must be associated with the claims file.  

3.  Provide the appellant and her representative a complete audit of her account in writing of the overpayment at issue in this appeal.  The audit should include the amount of overpayment for each month during the period from October 1, 2007 to December 31, 2012, and also include an explanation of the figures used.  

4.  A copy of the audit must be placed in the claims file.  The appellant must be provided an appropriate opportunity to respond.  

5.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claim readjudicated, to include a preliminary determination as to whether the appellant's debt was properly created prior to addressing whether a waiver is warranted.  If the benefit sought on appeal is denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The supplemental statement of the case should contain a full and complete discussion of entitlement to waiver of recovery of any properly created overpayment, including all relevant laws and regulations.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



